726 N.W.2d 53 (2007)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Bruce Wayne GEYER, Defendant-Appellant.
Docket No. 132252, COA No. 270662.
Supreme Court of Michigan.
January 31, 2007.
On order of the Court, the application for leave to appeal the August 18, 2006 order of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.
MARILYN J. KELLY, J., dissents and states as follows:
I would remand this case to the Court of Appeals as on leave granted, and I believe that the defendant is entitled to a corrected presentence report.